RYLAHD, J.
Prom the above statement, the only point for the adjudication of this court, is the judgment of the Circuit Court in sustaining the defendant’s demurrer to the plaintiff’s petition. We are of the opinion that the Circuit Court committed error in sustaining the defendant’s demurrer. The only objection on the record appears to be, the abbreviation of the Christian name of McElhenon. The petition sets forth his full name of “Christopher,” and the note is signed by him in the abbreviated name thus : “Christy” or “Christ.” We do not consider this abbreviation, and the manner it has been set forth in the petition of the plaintiff, as an objection liable to be reached by demurrer. If it was a variance even, the same ought to have been taken advantage of oil the trial, by motion to exclude the note as evidence on account of such variance, or by craving-oyer, and spreading out the instrument and then demurring. See Sumners et al. v. Tice, 1 Mo. R. 349. We do not consider this a material or fatal variance. It is, in our opinion, simply an abbreviation, and according to the decisions of this court heretofore made in the cases of Birch & Hayden v. Rogers, 3 Mo. R. 227, and Penton v. Perkins, 3 Mo. R. 144, “the abbreviation's of a man’s given name are so-common, that, without any violence to the laws of our land, the courts may take judicial notice of them.”(a) The case of Gordon v. Holliday, 1 Wash. O. O. R. 285, cited by the appellant’s counsel in his brief, fully sustains the views of this court as to the abbreviation of names. We are therefore of the opinion, that the court below erred in giving judgment on the demurrer for the defendant below. The judgment of the Circuit Court is therefore reversed, and this case is remanded to be further proceeded in according to the opinion hereby given.

(a) Parry v. Woodson, 33 Mo. R. 347. 1 Wag. Stat. 420, § 15; 2 Wag. Stat. 1037, § 23. See Hanley v. Blanton, 1 Mo. R. 49, and note b.